06/24/2020


                SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 20-0217


                                       DA 20-0217
                                    _________________



IN THE MATTER OF:

T.N.B., A.M.B, and S.M.B,                                              ORDER

      Youths in Need of Care.


                                    _________________

       Upon consideration of r Appellant’s motion for extension to file the opening brief,
       IT IS ORDERED that the motion for extension is GRANTED. Appellant’s opening brief
is due July 28, 2020.
       No further extensions will be granted.




                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                        June 24 2020